DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is unclear as it claims the structure in terms of the structure possessing a Nusselt number above a specific value. However as a Nusselt number is based on the ratio of convective heat transfer to conductive heat transfer and the convective heat transfer depends on the type of media, if it is a gas or liquid, and flow properties such as velocity, viscosity and other flow and temperature dependent properties, the same device could produce different Nusselt numbers depending on the velocity of the fluid inducing the convective heat transfer. In this case the same device could produce different Nusselt numbers depending on how it was operated and inherently the same device could both meet and not meet the limitations of the claim depending on how it was operated. Specifically if the velocity of the fluid that causes the convective heat transfer changes or is operated at a higher or lower value. Given that the Nusselt number depends on how the device is operated it is unclear where the metes and 
Claim 17 is unclear as it claims the structure in terms of the structure possessing a pressure  drop  of not greater than 5KPa. However as a pressure drop is based on the fluid flow through the heat exchanger which can vary depending on how the heat exchanger is operated   and depends depends on the type of media, if it is a gas or liquid, and flow properties such as velocity, viscosity and other flow and temperature dependent properties, the same device could produce different pressure drops  depending on the velocity of the fluid  or volume of fluid flow through the heat exchanger, with lower flow rates producing lower pressure drops. In this case the same device could produce different pressure drops depending on how it was operated and inherently the same device could both meet and not meet the limitations of the claim depending on how it was operated. Specifically if the velocity of the fluid that changes or is operated at a higher or lower value the pressure drop across the heat exchanger would change. Given that the pressure drop depends on how the device is operated it is unclear where the metes and bounds of the claims lay and whether a given device would or would not meet the limitations of the claim 17. Claim 18 is rejected for its dependency from claim 17.
Claim 19 is unclear as it claims the structure  in terms of a hollow volume adapted for a fluid to pass through the body; with an Exchange Ratio (ER) of the body is at least 39 m-1 and not greater than 196 m-1, and wherein ER = SA/V, SA being an outer surface area of the body, and V being the hollow volume of the body. Specifically it is unclear where the meets and bounds the surface area of the body and the volume of the hollow body lie as they are defined broadly with no further definition of the metes and bounds of the surface area or the volume contained in the ratio. As such depending on how the volume or the surface area was defined or measured the same structure could provide different exchange ratios as the surface area is simply an outer surface area of the body which could be over a portion of the body or could be an area of an outermost portion of the body or the entire surface area of the body on an outer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-8, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (JP-2018-017470 originally cited in the 4/29/2021 IDS with a machine translation provided by the examiner)  in view of Leutloff (US Patent Application Publication US 2021/0146419 A1).
Regarding claim 1, Ito discloses (Figures 1-4) a component for a heat exchanger comprising: a body including a ceramic ( heat exchanger 20 is made of silicon carbide ceramic per paragraph 0018 of the machine translation) and having: a central cavity extending along a length of the body (the passage for pre heated air in the  reflux passage 21a within metal pipe 16 as seen in figure 4); a plurality of spirals extending around the central cavity ( the walls forming spiral heat radiating grooves 24 and each containing a heat absorbing flow hole 25 as seen in figure 1-4) and; a plurality of interspiral channels disposed between the plurality of spirals (the interspiral cannels can be formed by spiral heat radiating grooves  24 or heat absorbing flow holes 25, which both form channels for combusted gas and combustion air respectively per paragraph 0027).
However Ito does not explicitly disclose  that at least one spiral of the plurality of spirals has a varying twist angle along a length of the body, as Ito is silent as to any specific angle of the flow channels and their spiral walls.
Leutloff discloses (figure 1, 4 and 9) a heat exchanger with spiral walls for flow channels  ( formed by the band 13 forming fins 13’) where at least one spiral has a varying twist angle along a length of the body (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 and described in paragraph 0116-0121 and where the change in fin slope can be monotonic as noted in paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slope of the spiral walls of the heat exchanger of Ito to have varying twist angle or varying fin slopes as disclosed by the spiral walls of the heat changer of Leutloff. Doing so would provide an alternatively shaped spiral structure that could  change the heat exchange properties as changing the number of fins  per unit length changes the heat exchange properties (per paragraph 0005  and 0035 of Leutloff ) and would allow for varying  the thermal properties of the heat exchanger by adjusting the density of the spiral heat exchange fin structure along the unit length of a heat exchange tube as recognized by Leutloff (per paragraph 0005).
Regarding claim 2, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses wherein each spiral of the plurality of spirals comprises one intraspiral channel (the walls forming spiral heat radiating grooves 24  and each contain a heat absorbing flow hole 25 as seen in figure 1-4).
Regarding claim 3, Ito as modified discloses the claim limitations of claim 1 above and Leutloff further discloses each spiral of the plurality of spirals has a varying twist angle along the length direction of the body  (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 and described in paragraph 0116-0121 and where the change in fin slope can be monotonic as noted in paragraph 0067).
Regarding claim 5, Ito as modified discloses the claim limitations of claim 1 above and Leutloff further discloses the twist angle continuously increases between the proximal end and the distal end of the body (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 where the change in fin slope can be monotonic as noted in paragraph 0067).
Regarding claim 6, Ito as modified discloses the claim limitations of claim 1 above and Leutloff further discloses the twist angle varies by at least 1 degree per 0.1 meter length direction of the body (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 and described in paragraph 0116-0121 where the angle of sections 25d and 25e clearly vary by more than 1 degree as seen in figure 9 and the sections are directly adjacent to each other which would have a change in the angel over the point where they meet at orthogonal plane E as seen in figure 9).

Regarding claim 7, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses the central cavity is surrounded by a tube (metal tube 16), and the plurality of spirals are attached on an outer surface of the tube (body 21 containing the spiral walls is attached to the tube 16 as seen in figure 1 and 4).

Regarding claim 8, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses wherein the plurality of spirals includes at least 4 spirals (six spiral sections containing heat absorbing flow holes 25 are disclosed per paragraph 0019 of the machine translation).
Regarding claim 10, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses each spiral of the plurality of spirals comprises two spiral walls framing one intraspiral channel (the walls bounding both sides of heat absorbing flow holes 25 as seen in figure 4), the two spiral walls being positioned parallel to each other and extending orthogonal to a length direction of the central cavity wall (as seen in figure 4).
	Regarding claim 11, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses an average thickness of each interspiral channel of the plurality interspiral channels (the interspiral cannels can be formed by spiral heat radiating grooves  24 or heat absorbing flow holes 25, each have a thickness).
However Ito does not explicitly disclose an average thickness of each interspiral channel of the plurality interspiral channels is at least 3mm and not greater than 50 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ito to have an average thickness of each interspiral channel of the plurality interspiral channels is at least 3mm and not greater than 50 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV A. In the instant case, the device of Ito would not operate differently with the claimed thickness range since the fluid would still flow within the channels in grooves 24 or flow holes 25 of Ito. The device would function appropriately having the claimed thickness as the heat exchanger would still allow fluid to exchange heat between fluids flowing through the inter spiral channels. Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be within the claimed ranges (see paragraph 0026 of the originally filed specification).
Regarding claim 12, Ito as modified discloses the claim limitations of claim 2 above and Ito further discloses an average cross-sectional surface area of each intraspiral channel of the plurality of spirals ( the intraspiral cannels can be formed by  heat absorbing flow holes 25, which have cross sectional area as seen in figure 1 and 4).
However Ito does not explicitly disclose an average cross-sectional surface area of each intraspiral channel of the plurality of spirals is at least 245 mm2
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ito to have an average cross-sectional surface area of each intraspiral channel of the plurality of spirals is at least 245 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV A. In the instant case, the device of Ito would not operate differently with the claimed cross sectional are since the fluid would still flow within the channels in grooves 24 or flow holes 25 of Ito. The device would function appropriately having the claimed cross sectional area as the heat exchanger would still allow fluid to exchange heat between fluids flowing through the inter spiral channels. Further, applicant places no criticality on the range claimed, indicating simply that the area “can” be within the claimed ranges (see paragraph 0030 of the originally filed specification).
Regarding claim 13, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses each spiral of the plurality of spirals comprises a first straight section at a distal end and a second straight section at a proximal end ( straight sections at gas introduction grooves 23 and flow holes 24a which are parallel to the axial direction of the body 21 per paragraph 0019 where the distal and proximal ends can be at either end of the main body 21 of the heat exchanger as distal and proximal are not further defined; so distal and proximal depend on where an observer is viewing the body 21 from and which end would be relatively proximal or distal to the viewer would depend on the point of view), wherein the first straight section and the second straight section extend the interspiral channel and are oriented parallel to the length direction of the body (as seen in  figure 2 and 3).
Regarding claim 15, to the extent that claim 15 is understood in light of the Section 112 rejection set forth herein Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses the Nusselt number of the body is at least 1000. In this case the Nusselt Number varies depending on how the heat exchanger is operated as it depends on the speed of fluid moving though the heat exchanger as noted in the 112 rejections above. As such the recitation of a specific Nusselt number is akin to how the heat transfer assembly is operated rather than any specific structure of the heat transfer assembly. A given shape and character of the channels could produce different Nusselt numbers depending on how the heat exchanger was operated. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 Il. In this case Ito teaches all of the structural limitations of the claim but is simply silent as to any specific Nusselt numbers, which depends on how the heat exchanger is operated.
Regarding claim 16, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses the body is adapted to work at a temperature of at least 450°C (the heat exchange is adapted for use with combustion air from a burner 4 in a furnace and is made of silicon carbide per paragraph 0018, where silicon carbide  has a melting point well above 450  degrees C).
Regarding claim 17, to the extent that claim 17 is understood in light of the Section 112 rejection set forth herein Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses the heat exchanger is adapted that a pressure drop during operation is not greater than 5 kPa. In this case the pressure drop varies depending on how the heat exchanger is operated as it depends on the volume of fluid moving though the heat exchanger as noted in the 112 rejections above. As such the recitation of a specific pressure drop is akin to how the heat transfer assembly is operated rather than any specific structure of the heat transfer assembly. A given shape and character of the channels could produce different pressure drops depending on how the heat exchanger was operated. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 Il. In this case Ito teaches all of the structural limitations of the claim but is simply silent as to any specific pressure drop, which depends on how the heat exchanger is operated.
Regarding claim 18, Ito as modified discloses the claim limitations of claim 17 above and Ito further discloses the heat exchanger comprises three flow pathways (As the flow pathways are not further defined the flow pathways can be any discreet sections of flow passages such as the  reflux passage 21a within and the passages with in heat absorbing flow holes and the passages within the heat dissipation grooves 24 per paragraphs 0018 and 0019).
Regarding claim 20, to the extent that claim 20 is understood in light of the Section 112 rejection set forth herein Ito as modified discloses the claim limitations of claim 19 above and Ito further discloses the body comprises: a central cavity extending along a length of the body (the passage for pre heated air in the  reflux passage 21a within metal pipe 16 as seen in figure 4); a plurality of spirals extending around the central cavity ( the walls forming spiral heat radiating grooves 24 and each containing a heat absorbing flow hole 25 as seen in figure 1-4); a plurality of interspiral channels disposed between the plurality of spirals (the interspiral cannels can be formed by spiral heat radiating grooves  24 or heat absorbing flow holes 25 which both form channels for combusted gas and combustion air respectively per paragraph 0027).
However Ito does not explicitly disclose that each spiral of the plurality of spirals has a varying twist angle along a length of the body, as Ito is silent as to any specific angle of the flow channels and their spiral walls.
Leutloff discloses (figure 1, 4 and 9) a heat exchanger with spiral walls for flow channels  ( formed by the band 13 forming fins 13’) where at least one spiral has a varying twist angle along a length of the body (the angle of  the spiral wall at fins 13’ varies along the length of the tube base body 12 as seen in figure 9 and described in paragraph 0116-0121 and where the change in fin slope can be monotonic as noted in paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slope of the spiral walls of the heat exchanger of Ito to have varying twist angle or varying fin slopes as disclosed by the spiral walls of the heat changer of Leutloff. Doing so would provide an alternatively shaped spiral structure that could  change the heat exchange properties as changing the number of fins  per unit length changes the heat exchange properties (per paragraph 0005  and 0035 of Leutloff ) and would allow for varying  the thermal properties of the heat exchanger by adjusting the density of the spiral heat exchange fin structure along the unit length of a heat exchange tube as recognized by Leutloff (per paragraph 0005).
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (JP-2018-017470 originally cited in the 4/29/2021 IDS with a machine translation provided by the examiner)  in view of Leutloff (US Patent Application Publication US 2021/0146419 A1) and Matsuda et al. (US Patent Application Publication US 2013/0192804 A1).
Regarding claim 4, Ito as modified discloses the claim limitations of claim 1 above However Ito does not explicitly disclose the twist angle is at least 15 degrees as Ito is silent as to any specific angle of the twisted section and the slope of the angle cannot be clearly seen in figure 2 and 3 of Ito.
Matsuda teaches (Figure 1-4) a heat exchanger with a spiral on an outer surface of a heat exchange tube (at projections 21), where the spiral has a twist angle is at least 15 degrees ( angel alpha in figure 4 is 30 degrees per paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the twist angel of the spirals of Ito to be in above 15 degrees as taught by Matsuda. Doing so would balance the heat exchange performance relative to the pressure loss, since increasing the increases the pressure loss but increases the heat exchange efficiency as noted by Matsuda (per paragraph 0055) .
Regarding claim 9, Ito as modified discloses the claim limitations of claim 1 above However Ito does not explicitly disclose each spiral of the plurality of spirals comprises at least 2 turns per meter in a length direction of the body and not more than 10 turns per meter.
Matsuda teaches (Figure 1-4) a heat exchanger with a spiral on an outer surface of a heat exchange tube (at projections 21), where the spiral comprises at least 2 turns per meter in a length direction of the body and not more than 10 turns per meter (the projections make a compete turn with the longitudinal range of 20mm to 150mm which equates to 6.667 to 50 turns per meter of length, per paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of turns of the spirals of Ito to be in above two turns per meter of length as taught by Matsuda. Doing so would balance the heat exchange performance relative to the pressure loss, since increasing the number of turns increases the pressure loss but increases the heat exchange efficiency as noted by Matsuda (per paragraph 0055) .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (JP-2018-017470 originally cited in the 4/29/2021 IDS with a machine translation provided by the examiner)  in view of Leutloff (US Patent Application Publication US 2021/0146419 A1) and LaHaye et al (US Patent 4,332,295).
Regarding claim 14, Ito as modified discloses the claim limitations of claim 1 above and Ito further discloses a material of the body comprises silicon carbide (heat exchanger 20 is made of silicon carbide ceramic per paragraph 0018 of the machine translation).  However Ito is silent as to the density of the silicon carbide and does not disclose an average density of the material is at least 2.50 g/cm3.
LaHaye teaches a ceramic heat exchanger tube made of silicon carbide where the silicon carbide has a density of at least 2.50 g/cm3 ( the tube may be constructed of silicon carbide with a density of 3.0 g/cm3 per col. 2, line 45-56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon carbide tube of Ito to have a density of silicon carbide as taught by LaHaye. Doing so would prove a density silicon carbide material suitable for higher temperature applications as noted by LaHaye (per col. 2, line 45-56).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (JP-2018-017470 originally cited in the 4/29/2021 IDS with a machine translation provided by the examiner).
Regarding claim 19, to the extent that claim 19 is understood in light of the Section 112 rejection set forth herein Ito discloses (Figures 1-4) a component for a heat exchanger a component for a heat exchanger comprising a body including a ceramic (heat exchanger 20 is made of silicon carbide ceramic per paragraph 0018 of the machine translation), wherein the body comprises a hollow volume adapted for a fluid to pass through the body (the passage for pre heated air in the  reflux passage 21a within metal pipe 16 as seen in figure 4).
However Ito does not explicitly disclose an Exchange Ratio (ER) of the body is at least 39 m-1 and not greater than 196 m-1, and wherein ER = SA/V, SA being an outer surface area of the body, and V being the hollow volume of the body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ito to have a ratio of the volume to the surface area in the claimed range since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV A. In the instant case, the device of Ito would not operate differently with the claimed ratio of surface area to volume as the heat exchange possess both a surface area and a volume, which depending on how the two are measured could produce a ratio in the area claimed and varying  the volume or the surface area would change the size or proportion of the heat exchanger and  could vary the heat exchange characteristics depending on how it was varied. The device would function appropriately having the claimed ratio as the heat exchanger would still allow fluid to exchange heat between fluids flowing over an outer surface area and flowing through an interior volume. Further, applicant places no criticality on the range claimed, indicating simply that the ratio of surface area to volume “can comprise a body which may have an exchange ratio ER” within the claimed ranges (see paragraph 0041, with emphasis added by the examiner).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Isaac (US 20020084065 A1) discloses a similar spiral heat exchanger structure  with multiple flow passages. Eguchi et al. (US 5728906 A), Stoelting (US 3296817 A), Gross (US 2915292 A), Urbanski (US 20160018168 A1) and Geissler et al. (US 20020088611 A1) all disclose spiral heat exchangers with varying twist angles of the spiral.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763